DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Note
	The Examiner would like to bring to the Applicant’s attention that this case is no longer being examined by Dillon Kolstad. Instead, this case will be examined by Chase Cooley.

Status of Claims
	Claims 1-20 of US Application No. 16/721,604, filed on 08/16/2022, are currently pending and have been examined. Claims 1, 2, 4, 6-8, 10, 12, and 17-20 are amended.
	
Response to Arguments
	Applicant’s arguments with respect to the rejection of claims 1-2, 4, 8-12, and 17-20, rejected under 35 USC §103, have been fully considered, but are unpersuasive. Therefore, the previous rejections are maintained.

	The Applicant argues, with respect to claim 1, that the prior art of reference fails to disclose the newly amended claim limitation “…wherein the one or more first sets of model parameters and the one or more second set of model parameters are learned weights of the one or more machine learning models…” the Examiner cordially disagrees. 

	Levihn discloses that the models used in the invention are neural network 1models. Neural networks require weights to determine the strength of the connection between the nodes/units, therefore by using neural networks Levihn is teaching the use of weights as parameters in the models. Levihn further discloses:

“FIG. 5 illustrates an example neural network architecture which may be used to generate value metrics for respective encodings of state and action combinations, according to at least some embodiments. A convolutional neural network is illustrated by way of example, comprising an input layer 502 to which an encoding of (state, action) combinations denoted as (s, a) may be provided, one or more convolu­tional network layer groups 510 such as 510A and 510B, and a fully-connected layer 530 at which a single Q-value 540 denoted as Q(s, a) associated with a particular action a1 may be generated. Values of various weights, biases and/or other parameters at the different layers may be adjusted using back-propagation during the training phase of the model. The encoding of (s, a) may comprise, for example, an AxB collections of pixels representing an approximate bird's eye view of the environment, with various aspects of an action or state being encoded using respective colors, icons and/or other graphical elements as discussed earlier, and/or using non-graphical elements. In some embodiments, the behavior planner or some other subcomponent of the decision making system of the vehicle may be responsible for generating the encodings. In at least some embodiments, two separate data objects may be generated, one to encode the state information and one to encode action information. To obtain Q-val­ues for several different feasible actions Q(s, a), where j=l ... N, respective instances of the Q-value model 502 may be executed in different embodiments.” (Col. 14, ln. 19-45)

As discussed in the prior office action the training can be performed before the vehicle is deployed or can be adjusted while the vehicle is operating.

	Therefore, as the models are used, depending on the location, state, actions, and environment, they are updated and the weights are changed. Therefore, the Examiner finds the above argument unpersuasive.

	Independent claims 17 and 19 have been similarly amended, therefore the arguments applied above may also be applied to claims 17 and 19.

	With respect to claim 1, the Applicant further argues:

“…there is no discussion of different parameters associated with different geographic regions and switching the parameters of the given model according to the geographic region where the parameters are learned weights of the model. Further citations discuss the collection of data in various geographic regions that is used in combination for training, but nothing in Levihn specifically limits the training of a model associated with a single set of parameters to a given region and switching the parameters per the region.” Examiner cordially disagrees.

	Levihn discloses:

“The route 212 may comprise numerous subportions or route segments 231, such as segments 231C, 2311 and 231V. A given segment 231 may represent, for example, an entrance or turn onto some road or highway, some driving distance on the road or highway, and so on.” (Col. 10, ln. 50-55)

Here, it is clear that the overall route of the trip is broken up into subsegments, i.e., different regions, and that these subsections may be describing different driving scenarios, e.g., highway entrance vs. highway driving. 

	Levihn further discloses:

“As shown, planning tree 410 may comprise two types of nodes in the depicted embodiment: state nodes (with labels such as s0, s1-0, etc.), and action nodes (with labels such as a0, a1-0, etc.). Such trees may also be referred to in some embodiments as Expectimax search trees. At a given point of time at which planning tree 410 is being constructed by a behavior planner, the current or initial state of the autonomous vehicle's world may be represented by the node labeled s0. A number of actions may be feasible from the initial state, each of which may lead to one of several next states with respective transition probabilities. That is, the 35 edges between a source state and other "next-states" which may result from the implementation of an action may each indicate the probability of reaching that state, given the source state and the action.” (Col. 13, ln. 25, see also Col. 13, ln. 26-66)

At each point in travel, i.e., at different subsections (regions), the system determines a series of potential actions based on the current state, i.e., a first region. They system further predicts future actions based on future states, i.e., a second region, considering the current actions and states. Levihn further clarifies that these sort of computations are intense and a neural network, similar to those disclosed previously, may be used to compute the trees and determine the correct current/future actions. Once the current action finishes, the model is switched to the future action model so that the vehicle may perform the correct actions. Because driving and conditions are dynamic these models will necessarily be different from one another. 

	Therefore, the Examiner finds the above argument unpersuasive.

	Independent claims 17 and 19 have been similarly amended, therefore the arguments applied above may also be applied to claims 17 and 19.

	The Applicant further argues: 

“The Office action admits that Levihn fails to disclose various features, including switching the configuration of the models and generating second inferences. (OA, pgs. 5-6). Instead, the OA relies on Wheeler, which discloses validation of global navigation satellite location data with additional sensor data…There is no discussion of switching the learned weights of a machine learning model according to a location, as further specified in the amended claim.” Examiner cordially disagrees.

	The Examiner believes that the characterization of the mapping by the Applicant is misapplied. The previous Examiner clarifies that: 

“…(Levihn) teaches that the parameters are defined by the location of the vehicle. It is inherent that different locations have different parameters that may affect how a model predicts movement. (Wheeler) indicates the process of the model switching to the information to the region it will be entering. The new information that the model will use includes everything pertaining to the second region, and most importantly, those parameters that are location dependent.” 

Here, the previous Examiner is stating that Levihn teaches the limitation, but is using Wheeler as a way to expound on how the model switching occurs when entering into the new region. Therefore, the Examiner does not agree with the statement that: “The Office action admits that Levihn fails to disclose various features, including switching the configuration of the models and generating second inferences. (OA, pgs. 5-6).” The mapping has been updated to more clearly reflect the purpose of the secondary art.

	With respect to the Applicant’s argument that Wheeler Does not disclose “switching the learned weights of a machine learning model according to a location”. As discussed above Levihn discloses this limitation. Therefore, the Examiner finds this argument unpersuasive. 

	The remainder of the Applicants arguments are that the other prior art of record does not cure the deficiencies of Levihn. However, as stated above the Examiner does not find any deficiencies in Levihn. Therefore, this argument is moot. 
	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 2, 4, 8-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over published patent Levihn et. al. US 11243532 B1 in view of published patent application Wheeler et. al. US 20200081134 Al. From here on, the prior art will be referred to as Levihn and Wheeler respectively.

	Regarding claims 1, 17, and 19, Levihn discloses evaluating varying-sized action spaces using reinforcement learning and teaches:

A system comprising: (system 100 to performs the functions of the invention - See at least Col. 6 ln. 1 and Fig. 1) one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors to cause the system to: (the system performs its functions using processors, memory, and program instructions - See at least claim 16)

determine whether a current location of a vehicle is in a first region; (one or more decision making components 116 (such as the behavior planner 117) may determine the current state of the environment of the vehicle (e.g., its current location and speed, the locations and speeds of other vehicles or objects, and so on) - See at least [Col. 6 lines 33-37]; see also Col. 14, Ln. 25-67, where s0 would be a first region)

identify one or more first sets of model parameters associated with the first region and configuring one or more machine-learning models with the one or more first sets of model parameters; (a subset of the model's parameters may be left open or un-finalized at the time of deployment to an autonomous vehicle fleet; values for such parameters may be determined at the autonomous vehicle itself. - See at least [Col. 8 line 65 - Col. 9 line 2])

generate, one or more first inferences based on first sensor data captured by the vehicle (data about driving environments may be collected from a variety of vehicle-based sensors in numerous geographical regions such as R1 and R2. - See at least [Col. 19 lines 21-23]) and using the one or more machine-learning models configured with the one or more first sets of model parameters; (The trained models may be executed using local computing resources at the autonomous vehicle and data collected by local sensors of the autonomous vehicles, e.g., to predict vehicle environment states, evaluate and select actions....- See at least [Col. 19 lines 58-65]; The models depend on the environment that the vehicle is driving in, the environment is determined based on sensor data obtained by the vehicle - See at least Col. 8, ln. 31 - Col. 9, ln. 16)

switch the one or more machine-learning models from the one or more first sets of model parameters to the one or more second sets of model parameters associated with a second region upon determining the current location is in the second region, (As shown, planning tree 410 may comprise two types of nodes in the depicted embodiment: state nodes (with labels such as s0, s1-0, etc.), and action nodes (with labels such as a0, a1-0, etc.). Such trees may also be referred to in some embodiments as Expectimax search trees. At a given point of time at which planning tree 410 is being constructed by a behavior planner, the current or initial state of the autonomous vehicle's world may be represented by the node labeled s0. A number of actions may be feasible from the initial state, each of which may lead to one of several next states with respective transition probabilities. That is, the 35 edges between a source state and other "next-states" which may result from the implementation of an action may each indicate the probability of reaching that state, given the source state and the action. (Col. 13, ln. 25, see also Col. 13, ln. 26-66) wherein the one or more first sets of model parameters and the one or more second sets of model parameters are learned weights of the one or more machine learning models; (FIG. 5 illustrates an example neural network architecture which may be used to generate value metrics for respective encodings of state and action combinations, according to at least some embodiments. A convolutional neural network is illustrated by way of example, comprising an input layer 502 to which an encoding of (state, action) combinations denoted as (s, a) may be provided, one or more convolu­tional network layer groups 510 such as 510A and 510B, and a fully-connected layer 530 at which a single Q-value 540 denoted as Q(s, a) associated with a particular action a1 may be generated. Values of various weights, biases and/or other parameters at the different layers may be adjusted using back-propagation during the training phase of the model. - See at least [Col. 14, ln. 19-45])
 
generate, using the one or more machine-learning models configured with the one or more second sets of model parameters, (data about driving environments may be collected from a variety of vehicle-based sensors in numerous geographical regions such as R1 and R2. - See at least [Col. 19 lines 21-23])  one or more second inferences based on second sensor data generated by sensors of the vehicle when the vehicle is in the second region; and (The trained models may be executed using local computing resources at the autonomous vehicle and data collected by local sensors of the autonomous vehicles, e.g., to predict vehicle environment states, evaluate and select actions....- See at least [Col. 19 lines 58-65]; The models depend on the environment that the vehicle is driving in, the environment is determined based on sensor data obtained by the vehicle - See at least Col. 8, ln. 31 - Col. 9, ln. 16)

cause the vehicle to perform one or more operations based at least on the second inferences. (The method may further comprise transmitting, from the decision making components of the vehicle to a lower-level motion-control subsystem of the vehicle, one or more motion-control directives to implement the selected action. - See at least [Col. 3 lines 15-19])

	Levihn discloses that each state/action node, which are representative of different regions of the road, i.e., different positions on the road overtime, is processed using the model which predicts and produces the best output for vehicle control. Therefore, the model used to determine the actions at node 0 will not be the same model used at node 1. While it may be apparent that as the vehicle travels from one node area to another the use of different models qualifies as “switching modes.” However, Levihn does not explicitly teach switch the one or more machine-learning models from the one or more first sets of model parameters to the one or more second sets of model parameters associated with a second region upon determining the current location is in the second region. However, Wheeler discloses validation of global navigation satellite system location data with other sensor data and teaches: 

switch the one or more machine-learning models from the one or more first sets of model parameters to the one or more second sets of model parameters associated with a second region upon determining the current location is in the second region [] (The vehicle sensors 105 allow the vehicle 150 to detect the surroundings of the vehicle as well as information describing the current state of the vehicle, for example, information describing the location and motion parameters of the vehicle. - see at least ¶ [0032]; The vehicle computing system 120 switches the current geographical region of a vehicle from one geographical region to the neighboring geographical region - See at least ¶ [0062])

	Wheeler further teaches: 

generate, using the one or more machine-learning models configured with the one or more second sets of model parameters, one or more second inferences based on second sensor data generated by sensors of the vehicle when the vehicle is in the second region; and (Once the vehicle crosses the boundary 620 of the buffer at location 650c, the vehicle computing system 120 switches the current geographical region of the vehicle to geographical region 610b from 610a ¶ [0060])
	
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mapping and planning method of Levihn by adding the steps of switching parameters and generating an inference taught in Wheeler. Improving the method taught in Levihn is well within the ordinary ability of one of ordinary skill in the art and the result would yield a predictable result because these are known techniques in the same field of endeavor, namely dividing a large area into smaller regions and applying the model to the region as opposed to the entire map at once. One would be motivated to use them together to allow for smooth transition from one geographical region to another as a vehicle drives across geographical region boundaries (See Wheeler ¶ [0062]).

	Regarding claim 2, Levihn further teaches:

wherein the first sets of model parameters and the second sets of model parameters are generated by training the one or more machine learning models based on previously-captured sensor data collected in the first and second regions, respectively (a subset of the model's parameters may be left open or un-finalized at the time of deployment to an autonomous vehicle fleet; values for such parameters may be determined at the autonomous vehicle itself. - See at least [Col. 8 line 65 - Col. 9 line 2]; In some embodiments, one or more simulation models of the behaviors of various entities, including autonomous vehicles and other entities, may be constructed with the help of the collected data and used during training of the models to be used for action evaluation. - See at least [Col. 8 lines 56-61]) and from back-propagation of a loss value generated by a loss function during training. (FIG. 5 illustrates an example neural network architecture which may be used to generate value metrics for respective encodings of state and action combinations, according to at least some embodiments. A convolutional neural network is illustrated by way of example, comprising an input layer 502 to which an encoding of (state, action) combinations denoted as (s, a) may be provided, one or more convolu­tional network layer groups 510 such as 510A and 510B, and a fully-connected layer 530 at which a single Q-value 540 denoted as Q(s, a) associated with a particular action a1 may be generated. Values of various weights, biases and/or other parameters at the different layers may be adjusted using back-propagation during the training phase of the model. - See at least [Col. 14, ln. 19-45])

	Regarding claim 4, Levihn further teaches: 

wherein the one or more machine learning models comprise one or more perception models trained to identify, based on the first or second sensor data, one or more types of objects in the first or second regions, respectively. (The computing devices may determine, using a plurality of instances of a machine learning model - See at least [Col. 4 lines 24-26]; In at least some embodiments, the world state may include a tactical map, representations of the states of various other moving entities (e.g., nearby vehicles, some of which may also be autonomous or semi-autonomous) as well as stationary objects that could potentially impact the decisions to be made regarding the movements of vehicle 110.- See at least [Col. 8 lines 14-19])

	Regarding claim 8, Levihn further teaches:

wherein the one or more machine learning models comprise one or more prediction models trained to predict one or more trajectories of one or more objects represented in the first or second sensor data. (The trained models may be executed using local computing resources at the autonomous vehicle and data collected by local sensors of the autonomous vehicles, e.g., to predict vehicle environment states, evaluate and select actions, generate motion control directives to achieve vehicle trajectories which meet safety, efficiency and other desired criteria, and so on. - See at least [Col. 19 lines 58-64])

	Regarding claim 9, Levihn further teaches:

wherein the prediction models having configurations based on the corresponding first sets of model parameters associated with the first regions (The computing devices may identify, corresponding to a state of an environment of a vehicle, a set of proposed or feasible actions. The feasible actions may differ from one another in several different dimensions or attributes, such as target lane segments, speeds, relative positioning with respect to other vehicles, etc. - See at least [Col. 4 lines 14-20]) are trained to predict the trajectories based on observed trajectories of objects captured in the past in the first regions. (The trained models may be executed using local computing resources at the autonomous vehicle and data collected by local sensors of the autonomous vehicles, e.g., to predict vehicle environment states, evaluate and select actions, generate motion control directives to achieve vehicle trajectories which meet safety, efficiency and other desired criteria, and so on. - See at least [Col. 19 lines 58-64])

	Regarding claim 10, Levihn further teaches:

wherein the one or more machine learning models comprise one or more planning models trained to identify, based on the first or second sensor data, one or more vehicle trajectories for maneuvering through an environment of the vehicle in the first or second regions, respectively. (The computing devices may identify, corresponding to a state of an environment of a vehicle, a set of proposed or feasible actions. The feasible actions may differ from one another in several different dimensions or attributes, such as target lane segments, speeds, relative positioning with respect to other vehicles, etc. - See at least [Col. 4 lines 14-20])

	Regarding claim 11, Levihn further teaches:

wherein the one or more vehicle trajectories comprise a plurality of vehicle trajectories resulting in a corresponding plurality of different maneuvers being performed. (In the example scenario depicted in FIG. 7, other vehicles (OVs) are present and moving in each of the three possible target lane segments... While a number of distinct trajectories may be implemented for AV 702 while it is behind OV 704 in lane segment 710C, for example, it may not be possible for AV 702 to transition immediately or smoothly from one of these trajectories to another trajectory in which AV 702 is ahead of OV 704. - See at least  [Col. 16 lines 4-21])

	Regarding claim 12, Levihn does not explicitly teach, but Wheeler further teaches:

wherein the first region is separated from the second region by a region boundary, (description of the boundary of the geographical region - See at least ¶ [0060]; Additionally, Figure 6 clearly outlines region boundaries.) and switching the one or more models from the first sets of model parameters to the corresponding second sets of model parameters is (the vehicle computing system 120 switches the current geographical region of a vehicle from one geographical region to the neighboring geographical region - See at least ¶ [0062]) in response to the vehicle being located less than a first threshold distance from, the region boundary, the method further comprising: (when the vehicle crosses a threshold distance within this buffer. - See at least ¶ [0062])

in response to determining, based on the current location and a current heading of the vehicle, that the vehicle is less than a second threshold distance from the region boundary, wherein the second threshold distance is greater than the first threshold distance: loading the second sets of model parameters from a data store into a memory device on the vehicle. (6A shows a boundary 620 for a buffer of 50 meters around the geographic region 610a and a boundary 630 for buffer of 100 meters around the geographic region 610a - See at least ¶ [0062])

	Regarding claims 18 and 20, Levihn further teaches:

wherein the first sets of model parameters and the second sets of model parameters are generated by training the one or more machine learning models based on previously-captured sensor data collected in the first and second regions, respectively. (a subset of the model's parameters may be left open or un-finalized at the time of deployment to an autonomous vehicle fleet; values for such parameters may be determined at the autonomous vehicle itself. - See at least [Col. 8 line 65 - Col. 9 line 2]; In some embodiments, one or more simulation models of the behaviors of various entities, including autonomous vehicles and other entities, may be constructed with the help of the collected data and used during training of the models to be used for action evaluation. - See at least [Col. 8 lines 56-61])

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over published patent Levihn in view of Wheeler, as applied to claim 1, and in further view of published patent Kobilarov (US 11126180 B1, “Kobilarov”) 

	Regarding claim 3, The combination of Levihn and Wheeler does not explicitly teach wherein identifying the first sets and the second sets of model parameters comprises retrieving the first and second sets of model parameters from a data store, wherein the first and second sets of model parameters are associated in the data store with the first and second regions, respectively. However, Kobilarov discloses predicting an occupancy associated with occluded region and teaches:

wherein identifying the first sets and the second sets of model parameters comprises retrieving the first and second sets of model parameters from a data store, wherein the first and second sets of model parameters are associated in the data store with the first and second regions, respectively. (The occlusion occupancy prediction component 632 can receive data representing an environment including an occluded region...." [Col. 15 lines 42-44])

	In summary, in order for the data to be accessed by a processor as taught in Levihn, it must be retrieved from the storage. Retrieving data from a storage unit is a well-known technique in the field of endeavor and its implementation into the claimed design would yield a predictable result. However, to be more explicit, Kobilarov demonstrates the physical step of getting the data. Someone would be motivated to combine the system taught by the combined references, as shown above, with the structure needed to gather data from storage to achieve vehicle trajectories which meet safety, efficiency and other desired criteria (See Kobilarov Col. 4 lines 34-40). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Levihn, Wheeler, and
Kracun Kobilarov to obtain the invention as specified in claim 3.

	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over published patent Levihn in view of Wheeler, as applied to claim 1, and in further view of published patent application Kracun et. al. (WO 2021126170 A1, Kracun)

	Regarding claim 5, Levihn further teaches:

wherein the perception models comprise a plurality of perception models (In some embodiments, instead of or in addition to using multiple instances of a single reinforcement learning model, the task of estimating the Q(s, a) value associated with a given state and action combination may be accomplished using at least two types of models." [Col. 3 lines 45-49]) 

	The combination of Levihn and Wheeler does not explicitly teach that the models are trained based on a plurality of lighting conditions, a plurality of weather conditions, a plurality of times of day, or a combination thereof. However, Kracun discloses providing additional instructions for difficult maneuvers during navigation and teaches:

trained based on a plurality of lighting conditions, a plurality of weather conditions, a plurality of times of day, or a combination thereof. (In some implementations, a system executing the method 200 may configure and train multiple machine learning models, e.g., for various users, various environmental conditions, various times of day, etc. - See at least ¶ [0071])

	In summary, One of ordinary skill in the art would be able to achieve the claimed invention because the inventive concept of including weather conditions in the model data would not impede the primary function of the system in Levihn. Someone would be motivated to combine the teachings from Kracun with the invention from the combined references, as shown above, to assimilate terrain information and ultimately, yield more accurate machine learning models (See Kracun 4 ¶ [0110]). 

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Levihn, Wheeler, and Kracun to obtain the invention as specified in claim 5.

	Regarding claim 6, Levihn further teaches:

wherein identifying the first sets and the second sets of model parameters further comprises identifying, in a data store, the first and second sets of model parameters (data about driving environments may be collected from a variety of vehicle based sensors in numerous geographical regions such as R1 and R2. - See at least Col. 19 lines 21-23; In addition, in at least some embodiments, map data 306 may be obtained or stored at the vehicle, and such map data may be used in combination with the sensor-derived data to generate a descriptor of the current state 312 - See at least [Col. 12 lines 25-28])

	The combination of Levihn and Wheeler does not explicitly teach, but Kracun further teaches: 

that are associated with current lighting conditions in an environment of the vehicle, weather conditions in the environment, time of day, or a combination thereof. (In some implementations, a system executing the method 200 may configure and train multiple machine learning models, e.g., for various users, various environmental conditions, various times of day, etc. - See at least ¶ [0072])

	In summary, One of ordinary skill in the art would be able to achieve the claimed invention because the inventive concept of including weather conditions in the model data would not impede the primary function of the system in Levihn. Someone would be motivated to combine the teachings from Kracun with the invention from the combined references, as shown above, to assimilate terrain information and ultimately, yield more accurate machine learning models (See Kracun 4 ¶ [0110]). 

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Levihn, Wheeler, and Kracun to obtain the invention as specified in claim 6.

	Regarding claim 7, the combination of Levihn and Wheeler does not explicitly teach, but Kracun further teaches:

wherein the lighting conditions, weather conditions, time of day, or a combination thereof, associated with the first sets and the second sets of model parameters were determined when the first sets and second sets of model parameters were generated by training the perception models. (In some implementations, a system executing the method 200 may configure and train multiple machine learning models, e.g., for various users, various environmental conditions, various times of day, etc. - See at least ¶ [0071])

	In summary, One of ordinary skill in the art would be able to achieve the claimed invention because the inventive concept of including weather conditions in the model data would not impede the primary function of the system in Levihn. Someone would be motivated to combine the teachings from Kracun with the invention from the combined references, as shown above, to assimilate terrain information and ultimately, yield more accurate machine learning models (See Kracun 4 ¶ [0110]). 

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Levihn, Wheeler, and Kracun to obtain the invention as specified in claim 7.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over published patent Levihn in view of Wheeler, as applied to claim 1, and in further view of published patent application Ching-Hao (US 20170243121 A1, Ching-Hao).

	Regarding claim 13, the combination of Levihn and Wheeler does not explicitly teach wherein the first and second sets of model parameters are loaded into a memory device on the vehicle for predetermined sets of first and second regions, wherein the predetermined sets are determined based on a route plan of the vehicle. However, Ching-Hao discloses traffic forecasting system, method, and model establishing method and teaches:

wherein the first and second sets of model parameters are loaded into a memory device on the vehicle for predetermined sets of first and second regions, wherein the predetermined sets are determined based on a route plan of the vehicle. (the model-training module 150 is configured to build a plurality of candidate models based on... The candidate model CM(1,1)”CM(m, n) may be stored in the model database 190 after training and building, and to be used by the model-selecting module 160 - See at least ¶ [0039])

	In summary, one of ordinary skill in the art would be able to achieve the claimed invention because locally storing data on a vehicle is a well-known technique in the field of endeavor and would yield in predictable results. Someone would be motivated incorporate local storage, as taught in Ching-Hao, with the invention from the combined references, as shown above, to select the estimated model with the smallest error and the highest accuracy (See Ching-Hao 410043). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Levihn, Wheeler, and Ching-Hao to obtain the invention as specified in claim 13.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over published patent Levihn in view of published patent application Wheeler, as applied to claim 1, and in further view of published patent Hong et. al. (US 11195418 B1, “Hong”).

	Regarding claim 14, the combination of Levihn and Wheeler does not explicitly disclose wherein each of the first and second regions is specified as a geographical area, a road segment, an intersection, or a combination thereof. However, Hong discloses trajectory prediction on top-down scenes and associated model and teaches: 

wherein each of the first and second regions is specified as a geographical area, a road segment, an intersection, or a combination thereof. (In some examples, the operation 102 can include localizing the autonomous vehicle 106 in the environment and accessing map data associated with the environment. For example, map data can comprise map elements such as a crosswalk element 114 indicating a region of the environment corresponding to a crosswalk. Additional examples of map elements can include, but are not limited to, one or more of a lane element, a bike lane element, a crosswalk element, an intersection element, a lane divider element, a traffic light element, a stop sign element, a stop line element, a yield sign element, a yield line element, a parking lane element, a driveway element, a speed bump element, jay walking regions (e.g., a virtual crosswalk), trajectory waypoints (e.g., known trajectories), passenger pickup points, a sign location element, a geofence element, and the like - See at least [Col. 6 lines 16-31])

	It is important to note that although the reference does not explicitly teach a road
segment or geographical area, the language and context of the reference is inclusive and is not limited to only what was mentioned. A simple substitution could be performed and yield predictable results. Someone would be motivated incorporate specifying the types of regions, as taught in Hong, with the invention from the combined references, as shown above, to allow the autonomous vehicle to generate more accurate and/or safer trajectories for the autonomous vehicle to traverse an environment (See Hong Col. 5 lines 13-18). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Levihn, Wheeler, and Hong to obtain the invention as specified in claim 14.

	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over published patent Levihn in view of Wheeler, as applied to claim 1, and in further view of published patent application McGavran et. al. (WO 2018218155 A1, “McGavran”).

	Regarding claim 15, Levihn further teaches: 

identifying a region of a map (data about driving environments may be collected from a variety of vehicle-based sensors in numerous geographical regions such as R1 and R2." [Col. 19 lines 21-23])

	The combination of Levihn and Wheeler fails to teach the following limitations. However, McGavran teaches:

 for which performance of a generalized machine-learning model is to be assessed; (and/or a confidence threshold associated with confidence in the quality or accuracy of a machine-learned model or the output of a machine-learned model - See at least ¶ [0087]; Note, the system generating performance data is the assessment of the model and provides examples of regions. Although the regions are much larger than the claimed invention, they still fall under a part of a map.)

determining, using the generalized machine-learning model configured in accordance with a set of generalized model parameters associated with the map, an assessed performance of the generalized machine-learning model for the region of the map; (and/or a confidence threshold associated with confidence in the quality or accuracy of a machine-learned model or the output of a machine-learned model - See at least ¶ [0087] Note, the references teaches a machine learning model, that is inclusive to both general and local models.)

determining that the assessed performance of the generalized machine-learning model for the region of the map is below a minimum performance threshold; (In some embodiments, the one or more requests can include a request for a machine-learned model that detects a certain type of object... a request for a machine-learned model associated with a certain confidence level (e.g., a request for a machine-learned model with an accuracy of detection and/or recognition that exceeds a threshold accuracy level) - See at least ¶ [0319]; a minimum quality and confidence of each observation - See at least ¶ [0081])

generating a localized machine-learning model having a set of localized model parameters; and (At 1106, the method 1100 can include providing, based at least in part on the one or more requests, the machine-learned model to the remote computing device. For example, the remote map service system 120 or the remote vehicle service system 130 can send, via the network 102, one or more signals and/or data including a machine-learned model to the remote computing device 140. ¶ [0320])

associating the localized machine-learning model with the region of the map for use in generating one or more subsequent inferences in the region of the map. (In some embodiments, communication between the client systems and/or map service systems can occur via a vehicle map service protocol that allows the construction and sharing (e.g., sending and/or receiving) of mapped objects associated with a dynamic model of the area surrounding the vehicle (e.g., a local map of the geographic area within a predetermined distance of the vehicle) ¶ [0050])

	As seen above, the contents of the references fully teaches the limitations. One of
ordinary skill in the art would be able to achieve the claimed invention because combining the teachings yield in predictable results where the system performs the main function of both systems. Someone would be motivated incorporate the performance assessment and model replacement, as taught in McGavran, with the invention from the combined references, as shown above, to improve road safety for vehicles which cross between different territories or configurations (See McGavran 410069). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Levihn, Wheeler, and McGavran to obtain the invention as specified in claim 15.

	Regarding claim 16, Levihn further teaches:

identifying a region of a map (data about driving environments may be collected from a variety of vehicle-based sensors in numerous geographical regions such as R1 and R2. - See at least [Col. 19 lines 21-23])
	
    The combination of Levihn and Wheeler fails to teach the following limitations. However, McGavran further teaches:

for which performance of a first localized machine-learning model is to be assessed; (and/or a confidence threshold associated with confidence in the quality or accuracy of a machine-learned model or the output of a machine-learned model - See at least ¶ [0087])

determining, using the first localized machine-learning model configured in accordance with a first set of localized model parameters associated with the region, (Further, in some embodiments, one or more computing devices and/or computing systems can generate field collected data (e.g., anonymized data) associated with the performance of machine-learned models in various environments including controlled testing environments and field environments (e.g., cities, towns, and/or rural areas) - See at least ¶ [0314]; Note, the references teaches a machine learning model, that is inclusive to any number of both general and local models.) an assessed performance of the first localized machine-learning model for the region of the map; (Further, in some embodiments, one or more computing devices and/or computing systems can generate field collected data (e.g., anonymized data) associated with the performance of machine-learned models in various environments including controlled testing environments and_ field environments (e.g., cities, towns, and/or rural areas) - See at least ¶ [0314];  Note, the system generating performance data is the assessment of the model and provides examples of regions. Although the regions are much larger than the claimed invention, they still fall under a part of a map.)

determining that the assessed performance of the first localized machine-learning model for the region of the map is below a minimum performance threshold; (In some embodiments, the one or more requests can include a request for a machine-learned model that detects a certain type of object... a request for a machine-learned model associated with a certain confidence level (e.g., a request for a machine-learned model with an accuracy of detection and/or recognition that exceeds a threshold accuracy level)" - See at least ¶ [0319]; "...a minimum quality and confidence of each observation..." - See at least ¶ [0081])

dividing the region of the map into two or more sub-regions; (In some embodiments, when attributes are not known, the attributes can be omitted. Further, attributes can be vehicle-relative, for example, speed limits can be time or vehicle-type dependent. In some implementations, segments can have one of a specific attribute. If an attribute changes, the segment can be subdivided. - See at least ¶ [0208])

generating a second localized machine-learning model having a second set of localized model parameters; and (Further, in some embodiments, one or more computing devices and/or computing systems can generate field collected data (e.g., anonymized data) associated with the performance of machine-learned models in various environments including controlled testing environments and field environments (e.g., cities, towns, and/or rural areas) - See at least ¶ [0314]; Note, the references teaches a machine learning model, that is inclusive to any number of both general and local models.)

associating the second localized machine-learning model with one of the sub-regions for use in generating one or more subsequent inferences in the sub-region region. ("In some embodiments, communication between the client systems and/or map service systems can occur via a vehicle map service protocol that allows the construction and sharing (e.g., sending and/or receiving) of mapped objects associated with a dynamic model of the area surrounding the vehicle (e.g., a local map of the geographic area within a predetermined distance of the vehicle) - See at least ¶ [0050]; In some embodiments, when attributes are not known, the attributes can be omitted. Further, attributes can be vehicle-relative, for example, speed limits can be time or vehicle-type dependent. In some implementations, segments can have one of a specific attribute. If an attribute changes, the segment can be subdivided - See at least ¶ [0208])

	As seen above, the contents of the references fully teaches the limitations. One of ordinary skill in the art would be able to achieve the claimed invention because combining the teachings yield in predictable results where the system performs the main function of both systems. Similar to the analysis of the repetitive practice of multiple trajectories, the map is already divided once and models are applied to the regions. Doing that a second time, by dividing regions into subregions, would result in a known outcome. Someone would be motivated incorporate the performance  assessment, model replacement, and subgroups, as taught in McGavran, with the invention from the combined references, as shown above, to improve road safety for vehicles which cross between different territories or configurations (See McGavran ¶ [0069]). Additionally, the claimed invention is the use of a known technique, dividing a map and applying models according to regions, would be obvious to try to a person of ordinary skill in the art because improving confidence in a mapping model is often overcome by diving the regions into smaller areas, as exhibited to be done in the application and references. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Levihn, Wheeler, and McGavran to obtain the invention as specified in claim 16.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Weights are a fundamental part of Neural Network models: 
        Neuron(Node) — It is the basic unit of a neural network. It gets certain number of inputs and a bias value. When a signal(value) arrives, it gets multiplied by a weight value. If a neuron has 4 inputs, it has 4 weight values which can be adjusted during training time. 
        Connections — It connects one neuron in one layer to another neuron in other layer or the same layer. A connection always has a weight value associated with it. Goal of the training is to update this weight value to decrease the loss(error). (emphasis added)
        Weights(Parameters) — A weight represent the strength of the connection between units. If the weight from node 1 to node 2 has greater magnitude, it means that neuron 1 has greater influence over neuron 2. A weight brings down the importance of the input value. Weights near zero means changing this input will not change the output. Negative weights mean increasing this input will decrease the output. A weight decides how much influence the input will have on the output. (https://hackernoon.com/everything-you-need-to-know-about-neural-networks-8988c3ee4491)